DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  TODD JAMES ALCHIN, LORI ANN ALCHIN, HENRY J. FIORILLO,
      DARLENE J. HORSFIELD, RICHARD W. KEEFE, and
                  CAROLANN SHARKEY,
                       Appellants,

                                     v.

              EL MAR CONDOMINIUM ASSOCIATION, INC, a
                    Florida not-for-profit corporation,
                                Appellee.

                              No. 4D21-1587

                              [March 17, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No.
062020CA016729AXXXCE.

  Joshua I. Gornitsky of Searles, Sheppard & Gornitsky, PLLC, Fort
Lauderdale, for appellants.

  Gerard S. Collins and Jay S. Levin of Kaye Bender Rembaum, P.L.,
Pompano Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GERBER and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.